White, J.
In this pro se appeal the appellant furnishes us with a brief in which no assignments of error are set forth. Therefore, we must search the record for plain error. Nebraska Mut. Ins. Co. v. Farmland Indus., 227 Neb. 93, 416 N.W.2d 221 (1987).
The information charged appellant with two counts of violation of Neb. Rev. Stat. § 28-603(1) (Reissue 1985) (forgery), Class III felonies. In return for an agreement with the county attorney not to file additional charges and to dismiss *231count I, the appellant pled guilty to count II of the information.
We have carefully examined the record of the arraignment and sentence and conclude that the proceedings fully comply with State v. Irish, 223 Neb. 814, 394 N.W.2d 879 (1986), and that the plea was voluntary. Further, we conclude that the sentence of from 2 to 5 years’ imprisonment is not excessive.
Finding no plain error, we affirm.
Affirmed.